MANNING, J. —
The object of the bill in this cause, and the effect of the decree in it, were to have land ordered to be sold, and a supposed vendor’s lien upon it executed, to pay the purchase-money for which a deceased testator had sold it, after his executor had delivered up the notes therefor to the purchaser, upon receiving from him the amount they called for, in the treasury-notes of the late Confederate States, known as “ Confederate currency.” The land was sold on the 29th day of July, 1861; the vendor died in February,1863 ; and the transactions were completed during the late war. The evidence does not show any collusion between the executor and the vendee of the land, nor any fraud on the part of the latter, or that it was a transaction different *435from those of every-day occurrence during the period within which it took place.
In Waring v. Lewis, 53 Ala.; Baldwin v. Hatchett, during the present term; Van Hoose v. Bush, at the last term, and in some other cases, we have had occasion to consider the title and powers of executors and administrators, to and over the assets of the estates committed to them, and in what respects they differed from those of agents, attorneys, and ordinary trustees. The law in England, and in this country generally, is that, so long as an executor is acting within the line of his authority (as he certainly does in receiving payment of debts due to his testator), and payment is made to him by the debtor, in good faith, in the currency which is at the time in general circulation as money, the executor’s receipt is conclusive against the legatees and distributees of the estate. According to the principles settled in the cases referred to, complainants in the court below were not entitled to the decree rendered by the chancellor in their favor.
2. The other main question, intended to be presented by the bill of complaint, that the Probate Court of Lowndes county, during the war, was an illegal court, and that the settlements made by Cross, the administrator, therein, were therefore nullities, has been settled, since the bill was filed, adversely to that proposition. That court was a valid court, and its decrees are to be respected accordingly. — Parks v. Coffey, 52 Ala. 32.
The decree of the chancellor must be here reversed, and the bill dismissed, at the costs of appellees, in this court, and in the court below.
Stone, J., not sitting, having been of counsel.